IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,417-01


                          EX PARTE SYLVANUS RENE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1257226-A IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of sexual asault of a child and sentenced to sixty-five years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Rene v State, 376 S.W.3d

302 (Tex. App. — Houston [14th Dist.] August 9, 2012) (pet. ref’d.). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       The trial court conducted a live habeas hearing in this case, and subsequently entered an order

recommending that Applicant be granted a new punishment hearing. The trial court’s order does not

include specific findings of fact and conclusions of law and the record does not support the trial

court’s recommendation to grant relief. Based on this Court’s independent review of the entire
                            2

record, relief is denied.

Filed: January 27, 2021
Do not publish